Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of April 10, 2015 (this
“Agreement”) is entered into among CBIZ Operations, Inc., an Ohio corporation
(the “Borrower”), CBIZ, Inc., a Delaware corporation (the “Company”), the
Lenders party hereto and Bank of America, N.A., as Agent and as the Issuing Bank
and as Swing Line Bank. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Company, the Lenders and Bank of America, N.A., as
Agent and as the Issuing Bank and as Swing Line Bank have entered into that
certain Credit Agreement dated as of July 28, 2014 (as amended or modified from
time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and the other
Guarantors have each executed and delivered in favor of the Agent and the
Lenders a certain Guaranty pursuant to which the Company and the other
Guarantors have guaranteed the Borrower’s obligations under the Credit
Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 2 hereof, clause (b) of the definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended to delete the
parenthetical at the end of such clause such that, after giving effect to such
amendment such clause reads in its entirety as follows:

“(b) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body”

2. Condition Precedent. This Agreement shall be effective upon receipt by the
Agent of counterparts of this Agreement duly executed by the Borrower, the
Company, the other Guarantors and the Majority Lenders.

3. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Borrower, the Company and
each Guarantor thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Agreement shall constitute a Loan Document.



--------------------------------------------------------------------------------

(b) The Company and each other Guarantor, (i) acknowledges and consents to all
of the terms and conditions of this Agreement, (ii) affirms all of each
Guarantor’s obligations under the Loan Documents and (iii) agrees that this
Agreement and all documents executed in connection herewith do not operate to
reduce or discharge each Guarantor’s obligations under the Credit Agreement or
the Loan Documents.

(c) The Borrower and the Company hereby represent and warrant as follows:

(i) Each of the Borrower and the Company has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Company and the
Borrower and constitutes each of the Borrower’s and the Company’s legal, valid
and binding obligations, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceeding in equity or at law.

(iii) No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower or the Company of this Agreement.

(d) Each of the Borrower and the Company represents and warrants to the Lenders
that (i) its representations and warranties set forth in Article VI of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date, in which case they
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) as of such
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy or other electronic transmission shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.

(f) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF WHICH WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION).

[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

CBIZ OPERATIONS, INC., as the Borrower By:

 

Name: Title: CBIZ, INC. By:

 

Name: Title: BANK OF AMERICA, N.A., as Agent By:

 

Name: Title: BANK OF AMERICA, N.A., as a Lender and as the Issuing Bank By:

 

Name: Title:

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

HUNTINGTON NATIONAL BANK, as a Lender By:

 

Name: Title: JPMORGAN CHASE BANK, N.A., as a Lender By:

 

Name: Title: KEYBANK NATIONAL ASSOCIATION, as a Lender By:

 

Name: Title: U.S. BANK NATIONAL ASSOCIATION, as a Lender By:

 

Name: Title: FIFTH THIRD BANK, as a Lender By:

 

Name: Title: PNC BANK, NATIONAL ASSOCIATION, as a Lender By:

 

Name: Title:



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. , as a Lender By:

 

Name: Title:

GUARANTORS: CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC CBIZ ACCOUNTING,
TAX & ADVISORY OF MARYLAND, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC CBIZ ACCOUNTING, TAX & ADVISORY
OF KANSAS CITY, INC. CBIZ ACCOUNTING, TAX & ADVISORY OF MEMPHIS, LLC CBIZ
ACCOUNTING, TAX & ADVISORY OF NEW ENGLAND, LLC CBIZ ACCOUNTING, TAX & ADVISORY
OF NEW YORK, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC CBIZ ACCOUNTING,
TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF
ORANGE COUNTY, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC CBIZ
ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF
FLORIDA, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC CBIZ ACCOUNTING,
TAX & ADVISORY OF WICHITA, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTHWEST
FLORIDA, LLC CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC CBIZ ACCOUNTING,
TAX & ADVISORY OF MINNESOTA, LLC



--------------------------------------------------------------------------------

CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC CBIZ ACCOUNTING, TAX & ADVISORY,
LLC CBIZ BEATTY SATCHELL, LLC CBIZ BENEFITS & INSURANCE SERVICES, INC. CBIZ
GIBRALTAR REAL ESTATE SERVICES, LLC CBIZ RISK & ADVISORY SERVICES LLC CBIZ
INSURANCE SERVICES, INC. CBIZ KA CONSULTING SERVICES, LLC CBIZ M & S CONSULTING
SERVICES, LLC CBIZ M.T. DONAHOE & ASSOCIATES, LLC CBIZ MISSOURI, LLC CBIZ MMP OF
TEXAS, LLC CBIZ NETWORK SOLUTIONS, LLC CBIZ NATIONAL TAX OFFICE, LLC CBIZ
RETIREMENT CONSULTING, INC. CBIZ SOUTHERN CALIFORNIA, LLC CBIZ LIFE INSURANCE
SOLUTIONS, INC. CBIZ SECURITY & ADVISORY SERVICES, LLC CBIZ TECHNOLOGIES, LLC
CBIZ VALUATION GROUP, LLC MHM RETIREMENT PLAN SOLUTIONS, LLC MULTIPLE BENEFITS
SERVICES, LLC

By:

 

Name: Jerome P. Grisko, Jr. Title: Executive Vice President



--------------------------------------------------------------------------------

ASSOCIATED INSURANCE AGENTS, INC. CBIZ MHM, LLC CBIZ NETWORK SOLUTIONS CANADA,
INC. CBIZ WEST, INC. CBIZ TAX AND ADVISORY OF NEBRASKA INC. ONECBIZ, INC. SUMMIT
RETIREMENT PLAN SERVICES, INC. By:

 

Name: Jerome P. Grisko, Jr. Title: President CBIZ, INC. By:

 

Name: Jerome P. Grisko, Jr. Title: President